                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            1:17-cr-00080-MOC-WCM

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
PHILLIP ARMACHAIN,                     )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Early Termination

of Probation/Supervised Release. (Doc. No. 84).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.




                                                  Signed: August 23, 2021




     Case 1:17-cr-00080-MOC-WCM Document 85 Filed 08/23/21 Page 1 of 1
